PER CURIAM.
As in Velunza v. State, 504 So.2d 780 (Fla. 3d DCA 1987), we conclude that the evidence of the appellant’s participation in the sale of cocaine to undercover police supports his conviction of trafficking. Nonetheless, there is no proof of an express or implied agreement to commit the offense and his conviction of conspiracy to traffic must be reversed. See Velunza, 504 So.2d at 782; see also Voto v. State, 509 So.2d 1291, 1293 (Fla. 4th DCA 1987).
Affirmed in part and reversed in part.